3J5V3
                                        ELECTRONIC RECORD

CCA#       14-12-00628-CR                               OFFENSE     Assault




           Jasmine Monique Stelly v. The State of
STYLE:     Texas                                        COUNTY      Harris




TRIAL COURT:              179th District Court                                               MOTION


TRIAL COURTS:             1312109                          FOR REHEARING IS:


TRIAL COURT JUDGE:        Judge, 179th District Court      DATE:


DISPOSITION:/                                              JUDGE:


DATE:

JUSTICE:

PUBLISH:




CLK RECORD:
                    l/Dl_                                  SUPP CLK RECORD     l$l-hmu^>
RPT RECORD:                                                SUPP RPT RECORD       KM.
STATE BR:                                                  SUPP BR             J[Jt
                     "Z
APP BR:                   W_                               PRO SE BR           ZZ£
                               IN THE COURT OF CRIMINAL APPEALS




ELECTRONIC RECORD                                          CCA#
                                                                             38J-/3
^          S*f-gffc S             Petition                   Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                         DATE:

                                                            JUDGE:.

DATE: ^4*rSI /£. *2j&/<f:                                   SIGNED:                    PC:
        z
JUDGE: jfc                                                  PUBLISH:                  DNP:

                   MOTION FOR REHEARING IN                  MOTION FOR STAY OF MANDATE IS:

CCA IS:            ... . .: ON                                                   ON

JUDGE:                                                      JUDGE: